                                                       1    Kelly H. Dove, NV Bar 10569
                                                            SNELL & WILMER L.L.P.
                                                       2    3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            Email: kdove@swlaw.com
                                                       5
                                                            Kiah D. Beverly-Graham, NV Bar 11916
                                                       6    SNELL & WILMER L.L.P.
                                                       7    50 West Liberty Street, Suite 510
                                                            Reno, Nevada 89501-1961
                                                       8    Telephone: 775.785.5440
                                                            Facsimile: 775.785.5441
                                                       9    Email: kbeverly@swlaw.com
                                                            Attorneys for Defendant
                                                      10
                                                            Ford Motor Credit Company LLC
                                                      11
                                                                                         UNITED STATES DISTRICT COURT
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                 DISTRICT OF NEVADA
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                            THOMAS K. KNIGHT,
                                                      15                                                         Case No. 3:19-cv-00708-RCJ-WGC
                                                                                    Plaintiff,
                                                      16                                                         STIPULATION AND ORDER TO
                                                            vs.                                                  EXTEND DEADLINE TO RESPOND
                                                      17                                                         TO COMPLAINT TO JANUARY 23,
                                                            FORD MOTOR CREDIT COMPANY, LLC,                      2020
                                                      18
                                                                                    Defendant.                   (SECOND REQUEST)
                                                      19

                                                      20

                                                      21

                                                      22             Pursuant to Local Rule 7-1, Plaintiff Thomas K. Knight (“Plaintiff”) and Defendant Ford

                                                      23   Motor Credit Company LLC (“FMCC”, and together with Plaintiff, the “Parties”), by and through

                                                      24   their respective undersigned counsel of record, submit this Stipulation and Proposed Order.

                                                      25             Plaintiff filed a Complaint (the “Complaint”) in this Court on November 26, 2019;

                                                      26             FMCC was served with the Complaint on December 12, 2019;

                                                      27             FMCC’s deadline to respond to the Complaint is currently January 2, 2020;

                                                      28             The Parties requested and were granted an extension through January 16, 2020; and


                                                                                                           -1-
                                                           4847-7233-7329
                                                       1             This is the Parties’ second request for an extension of time to respond to the Complaint and
                                                       2   is not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                       3   FMCC additional time to evaluate and respond to the allegations set forth in the Complaint.
                                                       4             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       5   for FMCC to respond to the Complaint in this action is extended to and through January 23, 2020.
                                                       6

                                                       7    Dated: January 15, 2020                             Dated: January 15, 2020

                                                       8    LAW OFFICES OF NICHOLAS M. WAJDA, SNELL & WILMER L.L.P.
                                                            ESQ.
                                                       9

                                                      10    /s/__Nicholas M. Wajda_________________             _/s/ Kiah D. Beverly-Graham_____________
                                                            Nicholas M. Wajda, NV Bar No. 11480                 Kelly H. Dove, NV Bar 10569
                                                      11    871 Coronado Center Drive, Suite 200                Kiah D. Beverly-Graham, NV Bar 11916
                                                            Henderson, NV 89052                                 50 West Liberty Street, Suite 510
                                                      12    Email: nick@wajdalawgroup.com                       Reno, NV 89501-1961
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                Email: kdove@swlaw.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            Attorneys for Plaintiff                             Email: kbeverly@swlaw.com
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                                Attorneys for Defendant
                                                      15                                                        Ford Motor Credit Company LLC

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20                                           ORDER

                                                      21

                                                      22                                           IT IS SO ORDERED.

                                                      23
                                                                                                   _______________________________________
                                                      24                                           UNITED STATES MAGISTRATE JUDGE
                                                      25                                           DATED: January 16, 2020
                                                      26

                                                      27

                                                      28

                                                                                                             -2-
                                                           4847-7233-7329
